                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION



LINDA LOUISE ROBERTS                                                                  PLAINTIFF

V.                                                                       NO. 3:17CV00235-JMV

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT



                                      FINAL JUDGMENT

        This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying

claims for a period of disability and disability insurance benefits and supplemental security

income (“SSI”) benefits. The parties have consented to entry of final judgment by the United

States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court

of Appeals for the Fifth Circuit. The court, having reviewed the administrative record, the

briefs of the parties, and the applicable law, and having heard oral argument, finds as follows:

        Consistent with the court’s ruling from the bench during a reconvened hearing held

today, this case is reversed with respect to the claimant’s SSI application only. The court finds

the ALJ’s step three determination is not supported by substantial evidence in the record.

Particularly, the ALJ failed to consider all of the claimant’s impairments in combination,

including rheumatoid arthritis, osteoarthritis of the right knee, residuals from ovarian cancer, and

systematic lupus erythematosus. In addition to this error, there is no indication the ALJ

considered the claimant’s lupus at step two of the sequential evaluation process; and, the court

                                                1
cannot discern whether the ALJ considered any functional limitations associated with lupus in

reaching the residual functional capacity (“RFC”) determination. Indeed, it is apparent from Dr.

Joe Cook’s consultative examination report—on which the ALJ heavily relied—that Dr. Cook

was not aware of the claimant’s lupus diagnosis. Nor did Dr. Cook appear to have medical

records documenting the claimant’s lupus diagnosis. Finally, the ALJ failed to give a good

reason for discounting the opinions of Dr. Robert Carter, who signed an October 2015 medical

source statement. Specifically, the ALJ did not state a credible reason in his decision for his

disbelief that Robert Carter, M.D., treated Plaintiff, particularly in view of Plaintiff’s having

testified under oath that he did.

        On remand, the ALJ must consider the claimant’s lupus singularly and in combination

with her other impairments at all relevant steps of the sequential evaluation process.

Specifically, at step three, the ALJ must consider all relevant listings and provide detailed

explanations based on the medical evidence in the record with regard to the issue of whether the

claimant meets or equals any listing. If the case reaches step four, the ALJ must consider all

functional limitations associated with the claimant’s lupus along with limitations caused by her

other impairments. If necessary, the ALJ must either obtain a medical source statement (that

includes a function-by-function assessment of RFC) from the claimant’s treating rheumatologist

or order a consultative examination (“CE”) to assist with a determination of the claimant’s

residual functional capacity. In the event a CE is ordered, however, the ALJ must provide the

CE examiner with all of the medical records in the file and require a function-by-function

assessment of RFC. Next, the ALJ must completely develop the record with regard to the

extent, nature, and length of treatment provided to Plaintiff by Dr. Robert Carter and include this



                                                 2
information in his decision. Finally, to the extent necessary, the ALJ must obtain supplemental

vocational expert evidence on the issue of whether there is any work the claimant can perform,

considering her limitations.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is REVERSED

with respect to the claimant’s SSI application and REMANDED for further proceedings.

       This, the 17th day of October, 2018.



                                        /s/ Jane M. Virden
                                        U. S. MAGISTRATE JUDGE




                                              3
